Title: To James Madison from John Gavino, 9 August 1801
From: Gavino, John
To: Madison, James


					
						No: 70 (duplicate)
						Sir
						Gibraltar 9th. August 1801
					
					After referring to my last dispatch No: 69 have now to crave your refference to the inclosed Copy of mine to Capn. Barron of yesterdays date ⅌ Boats hird on purpose to go in quest of him to East and West.  I this day learnd he was off Malaga two days ago; the two Vessels with the Tripolin Crews are now under way for Tetuan Convoyd by an English Kings Lugger of 16 Guns and not the admirals ship as was given out (one of them has Morrocco Collours).  Be this as it may they are well out of the way as I look upon their Cruise next to be knockd up.  Had the Commander of the Cruisers been a Person of Conduct, such as the Algereens are he might have given the Philada: the slip one way or other and done damage.  In order to have a proper Check to block up Cruisers in this Port, there should be frigates Stationd both to East & West of it at same time. For when the Calmes & Wind to the West setts in the Current will take any Vessel from aback of the Rock to above Malaga when this Port remains unguarded. For before they can come down when the wind changes to the East, the Cruisers from hence make their Passage good to the West & take their Prizes to Larach, Salee, Mogador &ca.  The Tripulin admiral his officers & a few Seamen remain here in the Vessels in all about 80 Persons.
					I have a few lines of the 22d: Ulto: from Consul OBrion inclosing the one herewith.  He tells me on the 9th: arrived the President and Enterprize.  On the 10th. they supposed to see the Essex and Grand Turk, when on the 11th. the two former proceeded for Tunis.  I have the honor to be
					 
					
						P. S.  None of the Boats sent in quest of Capn. Barron returnd as yet  he must have been drove up.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
